Exhibit 10.2

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) is entered into as of May 5, 2016 by
and among Stephen R. Theroux (the “Executive”), Bar Harbor Bankshares, a bank
holding company (“Buyer”), Bar Harbor Bank & Trust, a wholly-owned subsidiary of
Buyer (“Buyer Bank”), Lake Sunapee Bank Group a bank holding company (“Seller”),
and Lake Sunapee, FSB, a wholly-owned subsidiary of Seller (“Seller Bank”).

WITNESSETH:

WHEREAS, concurrently with the execution of this Agreement, Buyer and Seller are
entering into an Agreement and Plan of Merger, dated as of May 5, 2016 (the
“Merger Agreement”), and all capitalized terms not defined herein shall have the
meaning set forth in the Merger Agreement; and

WHEREAS, Buyer, Buyer Bank, Seller, Seller Bank, and the Executive desire to
enter into this Agreement, which shall supersede the Amended and Restated
Employment Agreement between New Hampshire Thrift Bancshares, Inc., Seller’s
former name, and the Executive, dated June 1, 2012, and the Amended and Restated
Employment Agreement between Lake Sunapee Bank, FSB and the Executive, dated
June 1, 2012 (collectively, the “Employment Agreements”), effective immediately
prior to the Effective Time of the Merger, and in lieu of any rights and
payments under the Employment Agreements, the Executive shall be entitled to the
rights and payments set forth herein and shall terminate employment with Seller
and Seller Bank (which for the avoidance of doubt, the parties agree shall be
the rights and payments to which the Executive is entitled in the event of the
Executive’s termination of employment following a “Change of Control,” except in
the case of Termination for Cause or as the result of his death or Disability
(as such terms are defined in the Employment Agreements) as contemplated by
Section 5 of the Employment Agreements).

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Executive, Buyer, Buyer Bank, Seller, and Seller Bank agree as follows:

1. Settlement Amount.

1.1 Employment Agreements Amount. On the later of the Closing Date, or the
earliest payment date permitted under Section 2, provided the Executive has
remained employed with the Seller and Seller Bank to and including the Closing
Date and has executed the release attached as Exhibit A hereto at least eight
days prior to the Closing Date (and any revocation period has elapsed), Seller
shall, or shall cause an affiliate to, pay to the Executive a lump sum cash
amount equal to the total of $960,407, less applicable tax withholdings (the
“Employment Agreements Amount”), in full satisfaction of the payment obligations
of Seller and Seller Bank under the Employment Agreements. The Employment
Agreements Amount shall be subject to further reduction pursuant to Section 1.2
hereof as may be needed.



--------------------------------------------------------------------------------

For the avoidance of doubt, the payment of the Employment Agreements Amount
under this Agreement shall not release Buyer, Buyer Bank, Seller, or Seller
Bank, as applicable, from any of the following obligations: (a) obligations to
pay to the Executive accrued but unpaid wages, and make payments for accrued but
unused vacation, earned up to the Effective Time of the Merger to the extent
required by applicable law, including any benefits that become vested as a
result of the Merger; (b) the payment of any of the Executive’s vested benefits
under the tax-qualified and non-qualified plans of Seller or Seller Bank;
(c) the payment of the Merger Consideration with respect to the Executive’s
common stock of Seller as contemplated by Section 2.01 of the Merger Agreement;
(d) obligations regarding vested benefits under a supplemental executive
retirement plan; (e) the payment of the Executive’s vested benefits under any
salary continuation agreement between the Executive and the Seller or Seller
Bank; or (f) rights to indemnification under applicable corporate law, the
organizational documents of Seller or Seller Bank, as an insured under any
director’s and officer’s liability insurance policy new or previously in force,
or pursuant to Section 5.12 of the Merger Agreement.

1.2 Section 280G Cut Back. Notwithstanding anything in this Agreement to the
contrary, if the Employment Agreements Amount provided for in this Agreement,
together with any other payments which the Executive has the right to receive
from Buyer, Buyer Bank, Seller, Seller Bank, or any corporation which is a
member of an “affiliated group” (as defined in Code Section 1504(a), without
regard to Code Section 1504(b)) of which Buyer, Buyer Bank, Seller, or Seller
Bank is a member, would constitute an “excess parachute payment” (as defined in
Code Section 280G(b)(2)), payments pursuant to this Agreement shall be reduced
to the extent necessary to ensure that no portion of such payments will be
subject to the excise tax imposed by Code Section 4999. It is hereby understood
that the Employment Agreements Amount as determined under this Section 1.2 will
be subject to further adjustment upon the consummation of the Merger. Any
determination required under this Section 1.2 shall be made by Seller and Buyer
and their respective tax advisors, whose determination shall be conclusive and
binding upon the Executive, Seller, and Seller Bank, and it is hereby understood
that such determination will follow the same methodology for calculating the
Code Section 280G limitation in order to avoid an “excess parachute payment” as
provided in Seller Bank Disclosure Schedule 3.18(f) to the Merger Agreement.

1.3 Section 280G Waiver. Executive acknowledges and specifically waives his
rights under Section 6 of the Amended and Restated Employment Agreement between
New Hampshire Thrift Bancshares, Inc. and Executive, dated June 1, 2012,
including, but not limited to, any right to indemnification for any excise tax
imposed under Code Section 4999.

1.4 Welfare Benefits. Buyer agrees to provide the Executive with continued
health, dental, accident, long-term disability and life insurance coverage at
Buyer’s expense for a period of three (3) years following his date of
termination, with the coverage equivalent to the coverage the Executive would
have been entitled had he continued in employment with Seller during such
period; provided that, if providing such continued group health coverage to the
Executive would cause Buyer’s group health plan to fail to comply with relevant
nondiscrimination requirements, Buyer will, in lieu of providing such coverage,
distribute cash payments to the Executive at the same times and in the same
forms as the premium payments, in amounts sufficient to cover the cost of a
comparable health benefit.

1.5 No Further Adjustment. The parties hereby agree that the Employment
Agreements Amount as determined in the manner provided under Section 1.1 and
Section 1.2 hereof is final and binding on all parties and shall not otherwise
be subject to further adjustment.



--------------------------------------------------------------------------------

1.6 Restrictive Covenants.

(a) Restrictive Covenants. In addition to the Employment Agreements Amount, Byer
shall pay, or cause Buyer Bank to pay a total aggregate amount of $300,000, less
any applicable tax withholdings, in equal monthly installments over the two-year
period following the Closing Date in exchange for Executive’s adherence to the
restrictive covenants contained in this Section 1.6.

(b) Non-Competition. The Executive hereby covenants and agrees that for a period
of two years following Closing Date, he shall not, without the written consent
of the Buyer, become an officer, employee, consultant, director or trustee of
any savings bank, savings and loan association, savings and loan holding
company, bank or bank holding company, credit union or any direct or indirect
subsidiary or affiliate of any such entity, that entails working within any
county in which the Buyer, Buyer Bank, Seller or Seller Bank maintains an office
as of the Closing Date.

(c) Confidentiality. Unless he obtains the prior written consent of the Buyer,
the Executive shall keep confidential and shall refrain from using for the
benefit of himself, or any person or entity other than the Buyer or any entity
which is a subsidiary of the Buyer or of which the Buyer is a subsidiary, any
material document or information obtained from the Buyer, Buyer Bank, Seller, or
Seller Bank concerning their properties, operations or business (unless such
document or information is readily ascertainable from public or published
information or trade sources or has otherwise been made available to the public
through no fault of his own) until the same becomes so ascertainable or
available; provided, however, that nothing in this Section 1.6 shall prevent the
Executive, with or without the Buyer’s consent, from participating in or
disclosing documents or information in connection with any judicial or
administrative investigation, inquiry or proceeding to the extent that such
participation or disclosure is required under applicable law.

(d) Non-Solicitation. Further, the Executive hereby covenants and agrees that,
for a period of two years following the Closing Date, he shall not, without the
written consent of the Seller, either directly or indirectly:

(i) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Buyer, Buyer Bank, Seller, or Seller
Bank, or any of their respective subsidiaries or affiliates to terminate his or
her employment and accept employment or become affiliated with, or provide
services for compensation in any capacity whatsoever to, any savings bank,
savings and loan association, bank, bank holding company, savings and loan
holding company, or other institution engaged in the business of accepting
deposits, making loans or doing business within the counties specified in this
Section 1.6;



--------------------------------------------------------------------------------

(ii) provide any information, advice or recommendation with respect to any such
officer or employee of any savings bank, savings and loan company, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans providing wealth management
services or doing business within the counties specified in this Section 1.6;
that is intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any officer or employee of the Buyer,
Buyer Bank, Seller, or Seller Bank, or any of their respective subsidiaries or
affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within the county
specified in this Section 1.6;

(iii) solicit, provide any information, advice or recommendation or take any
other action intended, or that a reasonable person acting in like circumstances
would expect, to have the effect of causing any customer of the Buyer, Buyer
Bank, Seller, or Seller Bank, or any of their respective subsidiaries to
terminate an existing business or commercial relationship with any of them.

The Executive agrees that the relevant public policy and legal aspects of
covenants not to compete have been discussed with him and that every effort has
been made to limit the restrictions placed upon the Executive to those that are
reasonable and necessary to protect Buyer’s legitimate interests. The Executive
hereby acknowledges that, based upon his education, experience, and training,
the non-compete and non-solicitation provisions of this Section 1.6 will not
prevent him from earning a livelihood and supporting and his family during the
relevant time-period. The existence of a claim, charge, or cause of action by
the Executive against Buyer, Buyer Bank, Seller, or Seller Bank, or any of their
affiliates shall not constitute a defense to the enforcement by Buyer or Buyer
Bank of the foregoing restrictive covenants, but such claim, charge, or cause of
action shall be litigated separately. If any restriction set forth in this
Section 1.6 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, the court is hereby expressly
authorized to modify this Agreement or to interpret this Agreement to extend
only over the maximum period of time, range of activities, or geographic areas
as to which it may be enforceable.

1.7 Complete Satisfaction. In consideration of the payment of the Employment
Agreements Amount and the other provisions of this Agreement, the Executive,
Buyer, Buyer Bank, Seller, and Seller Bank hereby agree that effective
immediately following the Effective Time of the Merger, the Executive agrees
that the full payment of the Employment Agreements Amount, as determined in
accordance Section 1.1 and Section 1.2, shall be in complete satisfaction of all
rights to payments due to Executive under the Employment Agreements.

2. Code Section 409A Compliance. The intent of the parties is that payments
under this Agreement either be exempt from or comply with Code Section 409A and
the Treasury Regulations and guidance promulgated thereunder and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. Notwithstanding any other provision of this Agreement, if
the Employment Agreements Amount is determined to



--------------------------------------------------------------------------------

constitute “nonqualified deferred compensation” within the meaning of
Section 409A and the Executive is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i), then the Employment Agreements Amount shall
not be paid until the first payroll date to occur following the six-month
anniversary of the Executive’s termination of employment with Seller and Seller
Bank. None of Buyer, Buyer Bank, Seller, or Seller Bank make any representations
or warranties that the payments provided under this Agreement comply with, or
are exempt from, Section 409A, and in no event shall any of Buyer, Buyer Bank,
Seller, or Seller Bank be liable for any portion of any taxes, penalties,
interest, or other expenses that may be incurred by Executive on account of
non-compliance with Section 409A. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under the Agreement shall be provided
in accordance with the following: (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during each calendar year cannot
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (ii) any reimbursement of an eligible
expense shall be paid to the Executive on or before the last day of the calendar
year following the calendar year in which the expense was incurred, and
(iii) any right to reimbursements or in-kind benefits under the Agreement shall
not be subject to liquidation or exchange for another benefit.

3. General.

3.1 Heirs, Successors, and Assigns. The terms of this Agreement shall be binding
upon the parties hereto and their respective heirs, successors, assigns and
legal representatives.

3.2 Final Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral, except as set forth in a separate written
employment agreement by and between Buyer, Buyer Bank and the Executive. The
terms of this Agreement may be changed, modified, or discharged only by an
instrument in writing signed by each of the parties hereto.

3.3 Withholdings. Seller, Seller Bank, Buyer, and Buyer Bank may withhold from
any amounts payable under this Agreement such federal, state, or local taxes as
may be required to be withheld pursuant to applicable law or regulation.

3.4 Governing Law. This Agreement shall be construed, enforced, and interpreted
in accordance with and governed by the laws of the State of New Hampshire,
without reference to its principles of conflicts of law, except to the extent
that federal law shall be deemed to preempt such state laws.

3.5 Regulatory Limitations. Notwithstanding any other provision of this
Agreement, neither Buyer, Buyer Bank, Seller, nor Seller Bank shall be obligated
to make, and Executive shall have no right to receive, any payment under this
Agreement which would violate any law, regulation, or regulatory order
applicable to Buyer, Buyer Bank, Seller, or Seller Bank, as applicable, at the
time such payment is due, including, without limitation, Section 1828(k)(1) of
Title 12 of the United States Code and any regulation or order thereunder of the
Federal Deposit Insurance Corporation.



--------------------------------------------------------------------------------

3.6 Voluntary Action and Waiver. The Executive acknowledges that by his free and
voluntary act of signing below, the Executive agrees to all of the terms of this
Agreement and intends to be legally bound thereby. The Executive acknowledges
that he has been advised to consult with an attorney prior to executing this
Agreement.

3.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

4. Effectiveness. Notwithstanding anything to the contrary contained herein,
this Agreement shall be subject to consummation of the Merger in accordance with
the terms of the Merger Agreement, as the same may be amended by the parties
thereto in accordance with its terms. In the event the Merger Agreement is
terminated for any reason or the Merger does not occur, this Agreement shall be
deemed null and void.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer, Buyer Bank, Seller, and Seller Bank have each caused
this Agreement to be executed by their duly authorized officers, and the
Executive has signed this Agreement, effective as of the date first above
written.

 

EXECUTIVE:

/s/ Stephen R. Theroux

Stephen R. Theroux

LAKE SUNAPEE BANK GROUP

By:  

/s/ Stephen W. Ensign

Name:   Stephen W. Ensign Title:   Chairman of the Board

LAKE SUNAPEE BANK, FSB

By:  

/s/ Stephen W. Ensign

Name:   Stephen W. Ensign Title:   Chairman of the Board

BAR HARBOR BANKSHARES

By:  

/s/ Curtis C. Simard

Name:   Curtis C. Simard Title:   President and Chief Executive Officer

BAR HARBOR BANK & TRUST

By:  

/s/ Curtis C. Simard

Name:   Curtis C. Simard Title:   President and Chief Executive Officer

[SIGNATURE PAGE TO THE THEROUX SETTLEMENT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

I, Stephen R. Theroux, of [City], [County], New Hampshire, (hereinafter, the
“Employee”), in consideration of the Employment Agreements Amount as described
below, on behalf of himself and his heirs and assigns, hereby irrevocably and
unconditionally releases and forever discharges, individually and collectively,
Bar Harbor Bankshares, a bank holding company (“Buyer”), Bar Harbor Bank &
Trust, a wholly-owned subsidiary of Buyer (“Buyer Bank”), Lake Sunapee Bank
Group, a bank holding company (“Seller”), and Lake Sunapee, FSB, a wholly-owned
subsidiary of Seller (“Seller Bank”), their affiliated companies, and each of
their respective officers, directors, employees, shareholders, representatives,
parent companies, subsidiaries, predecessors, successors, assigns, attorneys and
all persons acting by, through or in concert with them (collectively, the
“Released Parties”), of and from any and all charges, claims, complaints,
demands, liabilities, causes of action, losses, costs or expenses of any kind
whatsoever (including related attorneys’ fees and costs), known or unknown,
suspected or unsuspected, that Employee may now have or has ever had against the
Released Parties by reason of any act, omission, transaction, or event occurring
up to and including the date of the signing of this Agreement.

This waiver, release and discharge includes without limitation, claims related
to any wrongful or unlawful discharge, discipline or retaliation, whether
express or implied, any promotions or demotions, compensation, the Seller or
Seller Bank’s benefit plan(s) and the management thereof, defamation, slander,
libel, invasion of privacy, misrepresentation, fraud, infliction of emotional
distress, stress, breach of any covenant of good faith and fair dealing, and any
other claims relating to the Employee’s employment with the Seller or Seller
Bank and the termination thereof. This waiver, release and discharge further
applies but is not limited to any claims based on Title VII of the Civil Rights
Act of 1964, the Post Civil War Civil Rights Act (41 U.S.C. ss. 1981—88), the
Civil Rights Act of 1991, the Equal Pay Act, the Age Discrimination Employment
Act, the Older Workers’ Benefit Protection Act, the Rehabilitation Act of 1973,
the Americans with Disabilities Act, the Vietnam Era Veterans’ Readjustment Act,
the Fair Labor Standards Act, the Workers Adjustment and Retraining Notification
Act, Executive Order 11246, the Employee Retirement Income Security Act of 1974,
the Family and Medical Leave Act, the New Hampshire Protective Legislation Law,
the New Hampshire Unemployment Compensation Law, the New Hampshire Uniform Trade
Secrets Act, the New Hampshire Whistleblowers’ Protection Act, the New Hampshire
Minimum Wage Act, the New Hampshire Safety and Health of Employees Law, and the
New Hampshire Law Against Discrimination (all as they may be amended), and any
other applicable federal, state or local laws, ordinances and regulations
including those relating to discrimination to the extent permitted by law;
provided, however, that, notwithstanding anything in this Release of Claims to
the contrary, this Release of Claims does not apply to any of the items
described in the second paragraph of Section 1.1 of the Settlement Agreement
between the Buyer, Buyer Bank, Seller, and Seller Bank and the Employee, dated
May 5, 2016. Employee expressly waives all claims, including those which he does
not know or suspect to exist in his favor as of the date of this Agreement
against the Released Parties. As used herein, the Employee understand the word
“claims” to include all actions, claims, and grievances, whether actual or
potential, known or unknown, and specifically but not exclusively



--------------------------------------------------------------------------------

including all claims against the Seller or Seller Bank or otherwise arising from
Employee’s employment with the Seller Bank, the termination thereof or any other
conduct occurring on or prior to the date the Employee signs this Release of
Claims. All such claims are forever barred by this Release of Claims whether
they arise in contract or tort or under a statute or any other law.

EMPLOYMENT AGREEMENTS AMOUNT. In return for Employee’s execution of and
adherence to this Release of Claims, the Seller Bank shall pay the Employee the
Employment Agreements Amount, as set forth in the Settlement Agreement between
the Buyer, Buyer Bank, Seller, and Seller Bank and the Employee, dated May 5,
2016, in the total amount of                     ($                ), subject to
reduction under Section 1.2 of the Settlement Agreement. Payment of the
Employment Agreements Amount shall be made in a lump sum, subject to usual and
customary deductions required by law and Seller Bank policy.

CONFIDENTIAL TERMS. Employee and the Buyer, Buyer Bank, Seller, and Seller Bank
agree that each will keep the contents of this Release of Claims (including its
existence and the terms and provisions hereof) and the negotiations leading to
it completely confidential, that neither will hereafter publish or disclose any
information concerning such matters to anyone, and that each shall take every
reasonable precaution to prevent the direct or indirect disclosure of such
information to third parties, provided that the foregoing provisions shall not
be construed to prevent Employee from disclosing such matters to his accountant
or to prevent the Buyer, Buyer Bank, Seller, and Seller Bank from disclosing
such matters to its accountants, and provided further that Employee may also
make such disclosures as are finally compelled by law provided Employee gives
the Buyer, Buyer Bank, Seller, and Seller Bank immediate notice of such legal
process in order that the Buyer, Buyer Bank, Seller, and Seller Bank shall have
the opportunity to object to the disclosure of such information.

INJUNCTIVE RELIEF. Employee acknowledges and recognizes that a violation of this
Release of Claims and its covenants will cause irreparable damage to the Buyer,
Buyer Bank, Seller, and Seller Bank and the Buyer, Buyer Bank, Seller, and
Seller Bank will have no adequate remedy at law for such violation. Accordingly,
Employee agrees that the Buyer, Buyer Bank, Seller, and Seller Bank will be
entitled, as a matter of right, to an injunction from any court of competent
jurisdiction restraining any further violation of this Release of Claims or the
terms and conditions provided herein. This right to injunctive relief will be
cumulative and in addition to whatever remedies the parties may otherwise have
at law.

CONSIDERATION AND REVOCATION PERIOD. I acknowledge that I am hereby advised to
consult with an attorney before signing this Release of Claims. I further
understand that I may consider this Release of Claims for up to forty-five
(45) days before deciding whether to sign it. In addition, I acknowledge that at
the commencement of the forty-five (45) day period referenced herein, I was
provided with the class, unit or group of individuals considered for the Release
of Claims program, the employees eligible and selected for the Release of Claims
program, the job title and ages of all individuals selected for the program and
the ages of all individuals in the same job classification or organizational
unit who are not selected for the program. A copy of the lists and information
referenced herein are attached as Addendum A. If I signed this Release of Claims
before the expiration of that forty-five (45) day period, I



--------------------------------------------------------------------------------

acknowledge that such decision was entirely voluntary. I understand that if I do
not sign and return this Release of Claims to the Seller Bank by the end of that
forty-five (45) day period, the Employment Agreements Amount described above
will expire. I understand that for a period of seven (7) days after I execute
this Release of Claims, I have the right to revoke it by a written notice to be
received by the Seller Bank by the end of that period. I also understand that
this Release of Claims shall not be effective or enforceable until the
expiration of that seven (7) day period. I further represent and agree that I
have carefully read and fully understand all of the provisions of this Release
of Claims and that I am voluntarily agreeing to those provisions. I acknowledge
that I have not been induced to sign this Release of Claims by any
representatives of any released party other than the Employment Agreements
Amount as stated above.

Employee understands and agrees that Employee has carefully read and fully
understands all of the provisions of this Agreement and knowingly and
voluntarily agrees to all of the terms set forth in this Release of Claims.
Employee knowingly and voluntarily intends to be legally bound by the same.

Signed as a sealed instrument this             , 20    .

 

 

Stephen R. Theroux

THE STATE OF NEW HAMPSHIRE

 

[            ], ss.                        , 20        

Before me, the undersigned notary public, personally appeared STEPHEN R.
THEROUX, personally known, to be the person whose name is signed on the
preceding document, and acknowledged to me that he signed it voluntarily for its
stated purpose.

 

  

 

                                                       , Notary Public   



--------------------------------------------------------------------------------

ADDENDUM A

 

1. The class, unit, or group of individuals considered or eligible for the
Release of Claims program, are the executive employees of the Seller Bank.

 

2. All persons who are being offered consideration under a waiver Agreement must
sign the Agreement and return it to the Company within 45-days after receiving
it. Once the employee has signed the waiver Agreement he or she has seven days
to revoke the Agreement.

 

3. Set forth below is a listing of the ages and job titles of all employees who
were selected for this release program, as well as a listing of the ages and job
titles of all employees who were not selected for this release program.

 

EMPLOYEES SELECTED FOR THE RELEASE PROGRAM

JOB TITLE

  

AGE

 

EMPLOYEES NOT SELECTED FOR THE RELEASE PROGRAM

JOB TITLE

  

AGE